El Juez Asociado Señor Hernández Denton
emitió la opinión del Tribunal.
Mediante una solicitud de revisión comparece ante nos Arthur Young & Company (en adelante Arthur Young) y solicita la revocación de la sentencia del Tribunal Superior, Sala de San Juan, en tanto decretó la nulidad de una cláu-sula del contrato de trabajo con el Sr. Virgilio Vega III que lo obligaba, durante un plazo de dos (2) años después de terminada la relación entre ambos, a no dar ni ofrecer ser-vicios similares a los de Arthur Young a ciertos clientes de esta empresa. Por otro lado, simultáneamente recurre también el señor Vega y solicita la revocación de esta sen-tencia debido a que desestimó su reconvención contra Arthur Young por un despido sin justa causa en alegada vio-lación de la Ley Núm. 80 de 30 de mayo de 1976, según enmendada, 29 L.P.R.A. sec. 185a et seq. Ambos recursos requieren que nos expresemos —por primera vez— acerca de la validez de las cláusulas de no competir en Puerto Rico. Luego de consolidar ambos recursos, confirmamos.
l — l
El 21 de enero de 1982 el Sr. Virgilio Vega III, entonces de veintiséis (26) años de edad, comenzó a trabajar como staff accountant en el Departamento de Auditoría de Arthur Young.(1) Durante los tres (3) años siguientes recibió tres (3) ascensos de categoría, con tres correspondientes aumentos de salario.(2) Finalmente, el 1ro de julio de 1985, *163Arthur Young le ascendió a uno de los puestos de gerente dentro del mismo departamento.(3)
Al momento de su promoción a gerente, Vega firmó un contrato de trabajo con una cláusula accesoria de no com-petencia que, en lo pertinente, dispone como sigue:
You agree that you will not (1)... (2) for a period of two years after the termination of this agreement, directly or indirectly, solicit or do, without the consent of the firm, any auditing, accounting, tax or management services work for anyone who was a client of the firm and for whom you provided any service as an employee of the firm. Caso Núm. RE-91-512, Apéndice, pág. 8.
Poco más de un (1) año después, en octubre de 1986, Vega firmó otro contrato idéntico, con la única excepción de que modificó la referida cláusula.(4) La parte modificada limitaba los clientes a los cuales Vega no podría servir a quienes hubieran recibido servicios de Arthur Young du-rante el período de doce (12) meses anteriores a la partida del empleado, que hubieran sido atendidos por Vega du-rante los cinco (5) años previos:
You agree that you will not (1)... (2) for a period of two years after the termination of this agreement, directly or indirectly, solicit or provide, without the consent of the firm, any professional service such as those provided by the firm for anyone who was a client of the firm anytime during the 12 months prior to your leaving the firm and for whom you provided any service as an employee of the firm during the prior five years.(5) Caso Núm. RE-91-512, Apéndice, pág. 8.
Como consecuencia de su ascenso a gerente, Vega reci-bió nuevas responsabilidades y beneficios. Entre otras co-sas, Arthur Young le permitió tener acceso directo a sus *164clientes y a participar activamente en la discusión y análi-sis de los problemas de éstos. También le delegó la respon-sabilidad de ejercer su propio criterio profesional en las auditorías de los clientes a su cargo.
Mientras fungió como gerente, Vega recibió dos (2) au-mentos de salario, el último el 1ro de octubre de 1987. Sin embargo, en abril de 1988 Arthur Young sometió a Vega a un período probatorio de seis (6) meses por unas alegadas fallas en sus servicios a varios clientes, entre ellos, el Bu-fete Brown Newson & Córdova (en adelante Brown Newson).(6) Un (1) mes más tarde, Vega presentó su renun-cia, efectiva el 30 de junio de 1988. Al día siguiente de la efectividad de su renuncia, abrió su propia oficina. Estos sucesos coincidieron con los esfuerzos de Brown Newson por cambiar de contador. Ya desde principios de 1988, el comité ejecutivo del bufete había decidido descontinuar su relación con Arthur Young.
Confrontado con la necesidad de un reemplazo y al en-terarse de la partida de Vega, el comité ejecutivo de Brown Newson no tardó en realizar gestiones para procurar sus servicios. Varios de los abogados conocían bien los servicios que Vega le había brindado este bufete.
En la primera entrevista con el Ledo. Jorge Souss Villa-lobos, socio administrador del bufete, Vega le informó que estaba impedido por contrato de solicitar trabajos a clien-tes de Arthur Young. Souss respondió que Brown Newson no volvería a requerir los servicios de dicha firma. Vega, quien hasta entonces no había ofrecido sus servicios al bu-fete, decidió presentar la propuesta que le fue solicitada. Luego de considerar a varios contadores, Brown Newson aceptó la oferta de Vega. Ambos firmaron un contrato el 6 de julio de 1988.
Así las cosas, el 3 de agosto de 1988, el bufete le solicitó a Arthur Young que entregara a Vega todos los expedientes *165referentes a su contabilidad y auditoría. En lugar de acce-der, Arthur Young le exigió a Vega que cumpliera con su obligación contractual y desistiera inmediatamente de dar servicios a Brown Newson. Luego de varias conversacio-nes, Arthur Young ofreció renunciar a cualquier derecho que pudiera tener en virtud del contrato de trabajo a cam-bio de la suma de cinco mil dólares ($5,000), pagadera en cuatro (4) plazos anuales.
Vega rechazó la oferta y esto propició que el 26 de sep-tiembre de 1988 Arthur Young presentara una demanda ante el Tribunal Superior, en la cual alegó que Vega había incumplido con su contrato de trabajo al aceptar la oferta de Brown Newson. Solicitó como remedios un interdicto permanente que ordenara el cumplimiento específico del contrato y la indemnización de los daños y peijuicios resul-tantes del incumplimiento.
Vega contestó la demanda y alegó como defensa que la cláusula restrictiva en el presente caso contraviene el or-den público, la Ley Núm. 77 de 25 de junio de 1964, según enmendada, 10 L.P.R.A. sees. 257-275, y el Art. II, Sec. 16 de la Constitución del Estado Libre Asociado de Puerto Rico, L.P.R.A., Tomo l.(7) Además, presentó reconvención en la que alegó que su renuncia constituyó un despido sin justa causa en violación de la Ley Núm. 80, supra. De acuerdo con las alegaciones, la renuncia respondió a vejá-menes o humillaciones públicas por parte del socio admi-nistrador de la firma, James J. Charles, dirigidas a indu-cirlo a renunciar. (8) Solicitó la indemnización que dispone el Art. 1 de la referida Ley Núm. 80 (29 L.P.R.A. sec. 185a).
 Mediante sentencia sumaria notificada el 4 de ju-nio de 1991, el Tribunal Superior decretó la nulidad de la *166cláusula del segundo contrato. Concluyó que esa cláusula era irrazonable porque sus limitaciones se extienden más allá de lo necesario para proteger los intereses de Arthur Young. (9)
El foro de instancia también desestimó la reconvención presentada por Vega. Concluyó que éste no había satisfe-cho el criterio enunciado en Vélez de Reilova v. R. Palmer Bros., Inc., 94 D.P.R. 175, 178 (1967), al no presentar “prueba alguna que apoyara sus reclamos y que indicara la magnitud de los vejámenes y humillaciones que alega ha-ber sufrido”. Caso Núm. RE-91-508, Apéndice, pág. 22.
Inconformes, Vega y Arthur Young presentaron sendas solicitudes de revisión.
r — H hH
Atendemos, en primer lugar, los señalamientos en torno a la validez de la cláusula de no competencia contenida en el segundo contrato entre Arthur Young y Vega. Vega alega que la cláusula de no competencia debe anularse por ser *167irrazonable y excesiva en cuanto a tiempo, servicios inclui-dos y clientela afectada. Aduce que la referida prohibición afecta injustificadamente al público y carece de límite geográfico. Por su parte, Arthur Young alega lo contrario.
Ante un asunto novel en nuestra jurisdicción como lo es la validez de las cláusulas de no competir en los contratos de empleo, las partes acuden a la regla de razonabilidad del derecho común anglosajón para apoyar sus posiciones. Véanse, e.g.: Perry v. Moran, 748 P.2d 224 (Wash. 1987); Polly v. Ray D. Hilderman & Co., 407 N.W.2d 751 (1987). Según esta doctrina, una cláusula es razonable si protege intereses legítimos del patrono sin imponer una carga excesiva al empleado y sin perjudicar al público en general.
Para ser razonable, un acuerdo de no competir debe reunir los requisitos siguientes: (1) debe ser necesario para proteger mi interés legítimo del patrono; (2) no debe imponer al empleado una carga demasiado onerosa, y (3) no debe afectar demasiado al público. Además, se debe considerar el área en que se le prohíbe competir al empleado, la duración de dicha restricción, el tipo de clientes que le está vedado atender, así como el tipo de servicios que se le prohíbe rendir. Se presupone, además, que el acuerdo de no competir es incidental a un contrato de trabajo, y que ha mediado causa adecuada. Véanse, e.g.: Office Mates 5, North Shore v. Hazen, 599 N.E.2d 1072, 1080 (1992); Peat Marwick Main & Co. v. Haass, 818 S.W.2d 381, 382, 386 (1991); Holloway v. Faw, Casson & Co., 552 A.2d 1311, 1315 (1989); Thompson, Breeding, et al. v. Bowlin, 765 S.W.2d 743, 745 (1987); Perry v. Moran, supra, págs. 228-229; Polly v. Ray D. Hilderman & Co., supra, pág. 754; Dobbins, Deguire & Tucker v. Rutherford etc., 708 P.2d 577, 580 (Mont. 1985); Singer v. Habif, Arogeti & Wynne, P.C., 297 S.E.2d 473, 475 (1982); Foti v. Cook, 263 S.E.2d 430 (1980); Smith, Batchelder & Rugg v. Foster, 406 A.2d 1310, 1312 (1979); Schultz v. Ingram, 248 S.E.2d 345, 350 *168(1978); Faw, Casson & Co. v. Cranston, 375 A.2d 463, 467 (1977); Solari Industries, Inc. v. Malady, 264 A.2d 53 (N.J. 1970); Ebbeskotte v. Tyler, 142 N.E.2d 905, 908 (1957); H. Blake, Employee Agreements Not to Compete, 73 Harv. L. Rev. 625, 648-690 (1960); F. Harty, Competition between Employer and Employee: Drafting and Enforcing Restrictive Covenants en Employment Agreements, 35 Drake L. Rev 261, 276 (1986); Arthur Young & Co. v. Galasso, 538 N.Y.S.2d 424, 427 (1989); Bland v. Henry & Peters, P.C., 763 S.W.2d 5, 7 (1988).
Numerosos tribunales de Estados Unidos han reconocido la validez de los acuerdos de no competir, según los términos de la doctrina de la razonabilidad. Estos son ampliamente utilizados por las firmas de contabilidad en Estados Unidos y se consideran válidos si cumplen con los requisitos generales de la regla mencionada. S. Pachman, Accountants and Restrictive Covenants: the Client Commodity, 13 Seton Hall L. Rev. 312-314 (1983).
De acuerdo con la regla de razonabilidad, ante un acuerdo irrazonable, existen varios cursos de acción que los tribunales en Estados Unidos han tomado. Primeramente, algunos declaran nulo el acuerdo. Peat Marwick, Maine & Co. v. Hass, supra, pág. 388; Polly v. Ray D. Hilderman & Co., supra, pág. 755; Cherry, Bekaert & Holland v. LaSalle, 413 So. 2d 436, 437 (1982). Otros ordenan que se cumpla el compromiso sólo cuando resulte razonable. Para ello se ha adoptado el blue pencil approach, conocido también como “doctrina de separabilidad”, o, como alternativa, el método de cumplimiento parcial. Mediante este método adjudicativo —hoy abandonado por la mayoría de los estados— el tribunal determina si algunas partes del acuerdo pueden eliminarse o tacharse, de modo que el acuerdo restante sea válido. El método de cumplimiento parcial requiere que el tribunal interprete razonablemente el acuerdo y ordene el cumplimiento del acuerdo según modificado. Perry v. Moran, supra, pág. 230; Holloway v. Faw, Casson & Co., su*169pra, págs. 1325-1327; Thompson, Breeding v. Bowlin, supra, pág. 745. Blake, op. cit., págs. 681-682; Harty, op. cit., pág. 283.
Existe, además, una posición intermedia. Si a la luz de las circunstancias del caso el tribunal determina que el patrono intentó de buena fe que la restricción fuera razo-nable, el tribunal procede a aplicar el método de cumpli-miento parcial. De otro modo, el tribunal la invalida en su totalidad. Corresponde al patrono demostrar su buena fe. Holloway v. Faw, Casson & Co., supra, pág. 1327; Smith, Batchelder & Rugg v. Foster, supra, págs. 1311 y 1313; Blake, op. cit., pág. 684.
Sin embargo, al analizar la aplicabilidad de la regla de razonabilidad en Puerto Rico, es menester recordar que nuestro derecho contractual se rige por los principios del derecho civil. A pesar de ser una jurisdicción civilista, no hemos dudado en anteriores ocasiones adoptar doctrinas y normas de interpretación del common law cuando las hemos considerado acertadas y enriquecedoras de nuestro Derecho. Sin embargo, tal adopción no puede ser indiscriminada ni irreflexiva, pues nos corresponde proteger nuestros principios y tradiciones civilistas, los cuales responden a nuestra realidad cultural e histórica. García Cruz v. El Mundo, Inc., 108 D.P.R. 174, 186 (1978), opinión concurrente del Juez Asociado Señor Rigau. Con estos propósitos, examinemos los principios civilistas aplicables a la controversia de autos.
HH HH l-H
Comenzamos por tener presente que en nuestra jurisdicción rige el principio de la libertad de contratación.(10) Ello implica que el tipo de pactos a que *170pueden llegar los contratantes está tan sólo limitado por su imaginación, siendo la voluntad de las partes la ley su-prema entre ellos. Ahora bien, “[l]a libertad de contrata-ción privada no es irrestricta”. Hernández v. Méndez & Assoc. Dev. Corp., 105 D.P.R. 149, 153 (1976). No podemos pasar por alto tres (3) importantes salvedades que el Art. 1207 de nuestro Código Civil, 31 L.P.R.A. see. 3372, im-pone a este principio: los contratos no pueden ser contra-rios a las leyes, a la moral o al orden público. Plaza del Rey, Inc. v. Registrador, 133 D.P.R. 188 (1993); Casiano, Jr. v. Borintex Mfg. Corp., 133 D.P.R. 127 (1993); G.E. C. & L. v. So. T. & O. Dist., 132 D.P.R. 808 (1993); García v. World Wide Entmt. Co., 132 D.P.R. 378 (1992); Col. Ing. Agrim. P.R. v. A.A.A., 131 D.P.R. 735 (1992); Camacho Arroyo v. E.L.A., 131 D.P.R. 718 (1992); Hidalgo v. Depto. Servicios Sociales, 129 D.P.R. 605 (1991); Unisys v. Ramallo Brothers, 128 D.P.R. 842 (1991).
Asimismo, todo contrato debe tener como pilar principal el principio de la buena fe contractual. Desde su perfeccionamiento, el contrato obliga "no sólo al cumplimiento de lo expresamente pactado, sino también a todas las consecuencias que según su naturaleza sean conformes a la buena fe, al uso y a la le/’. (Énfasis suplido.) Art. 1210 del Código Civil de Puerto Rico, 31 L.P.R.A. sec. 3375.(11)
La buena fe es “ ‘fuente de creación de especiales deberes de conducta exigibles en cada caso, de acuerdo con la naturaleza de la relación jurídica y con la finalidad perseguida por las partes a través de ella’ ”. M. Godreau Robles, Lealtad y Buena Fe Contractual, 58 Rev. Jur. U.P.R. *171367, 379 (1989), citando a L. Diez-Picazo, Prólogo en Wieacker, El principio general de la buena fe 19 (Madrid, Civitas 1982).
El principio de buena fe contractual no es exclusivo de nuestra jurisdicción. En España, la obligación de buena fe contractual se reconoce también por vía del Art. 1258 del Código Civil español, idéntico a nuestro Art. 1210, supra.(12) Se ha reconocido, al amparo de este artículo, que la relación laboral está impregnada del deber de buena fe que obliga al trabajador al cumplimiento fiel de su tarea. A. Montoya Melgar, Derecho del Trabajo, 8va ed., Madrid, Ed. Tecnos, 1987, pág. 307. Se dice que en el trabajo hay obligaciones económicas, físicas, profesionales y morales o éticas. C. Molero Manglano, Derecho Laboral, Madrid, Ed. Reus, 1980, pág. 315.
Una de las obligaciones fundamentales del trabajador, derivada de su deber de actuar conforme a la buena fe, es la fidelidad hacia su patrono. E. Pérez Botija, Curso de Derecho del Trabajo, 5ta ed., Madrid, Ed. Tecnos, 1957, pág. 157; Molero Manglano, op. cit, pág. 320; G. Bayón Chacón, Manual de Derecho del Trabajo, 3ra ed., Madrid, Ed. Marcial Pons, 1962, Vol. II, pág. 487. Esta obligación, que en el derecho español está específicamente incluida en el contrato de trabajo, consiste en abstenerse de perjudicar económicamente al patrono. De este deber de fidelidad surge el de no concurrencia,(13) reconocido en el Art. 21 del Estatuto de los Trabajadores, Ley de 10 de *172marzo de 1980, I (Anot. 607) Aranzadi, Repertorio Cronológico de Legislación 730 (1980), que dispone:(14)
Art. 21. Pacto de no concurrencia y de permanencia en la empresa.
2. El pacto de no competencia para después de extinguido el contrato de trabajo, que no podrá tener una duración superior a dos años para los técnicos y de seis meses para los demás tra-bajadores, sólo será válido si concurren los requisitos siguientes: a) Que el empresario tenga un efectivo interés industrial o co-mercial en ello, y b) Que se satisfaga al trabajador una compen-sación económica adecuada.(15) (Enfasis suplido.)
De acuerdo con lo anterior, además de permitir la cláusula de no competencia durante la relación entre el patrono y el empleado, el derecho español permite que este pacto se convierta en un deber postumo, esto es, que exista aún después de extinguido el contrato laboral. Pérez Botija, op. cit., pág. 185. En esos casos, la validez de esa cláusula depende del cumplimiento de las condiciones siguientes: (1) el patrono debe tener un efectivo interés comercial o industrial que justifique la prohibición; (2) la restricción no debe ser ilimitada en alcance, lo cual lesionaría intolerablemente el derecho al trabajo de los empleados; (3) el término pactado no debe exceder de dos años en cuanto a trabajadores técnicos ni seis meses sobre los demás empleados;(16) (4) se debe pactar una compensación económica adecuada,(17) y (5) debe establecerse por escrito, pues se *173trata de una obligación para después de extinguido el con-trato de trabajo. C. Molero Manglano, op. cit., pág. 322; G. Diéquez, Lecciones de Derecho del Trabajo, Madrid, Ed. Civitas, 1984, pág. 206; M. Gibemau, Código Completo del Trabajo, Barcelona, Ed. De Vecchi, 1985, pág. 116; A. Montoya Melgar, op. cit., pág. 311; E. Ortega Prieto, El Estatuto de los Trabajadores, 2da ed., Bilbao, Ed. Deusto, 1985, pág. 110; F. Somoza Albardonedo, El Estatuto de los Trabajadores, Madrid, Servicio de Publicaciones del Ministerio de Trabajo y Seguridad Social, 1987, págs. 136-137.
Aunque la cláusula de no competencia sea válida, el trabajador puede quedar liberado de su obligación negativa: (1) por autorización del empresario; (2) cuando éste incumple ciertas condiciones, y (3) si no demuestra la realidad del perjuicio sufrido por la empresa. Bayón Chacón, op. cit., pág. 487.
Por otro lado, la doctrina argentina, que también reconoce el deber de fidelidad del empleado,(18) señala que las cláusulas de no competencia para después de terminada la relación de trabajo sólo deben aplicarse a aquellos empleados capaces de competir efectivamente y que pueden hacerlo en el futuro debido a su posición en la empresa. Además, la prohibición no puede extenderse, en cuanto a objeto, lugar y tiempo, más allá de lo que fuera necesario para proteger los intereses legítimos del antiguo patrono.(19)
*174Además de las condiciones impuestas por los ordena-mientos jurídicos de España y Argentina, Bélgica toma como punto de partida para determinar la validez de las cláusulas de no competencia la remuneración anual del empleado. Si ésta es menor a los doscientos cincuenta mil (250,000) francos (siete mil doscientos cuatro dólares ($7,204)), el contrato es inexistente; entre doscientos cin-cuenta mil (250,000) y quinientos mil (500,000) francos (siete mil doscientos cuatro dólares ($7,204) a catorce mil cuatrocientos siete dólares ($14,407)), sólo es válido en cuanto a ciertas funciones especificadas por convenio colec-tivo; mayor de quinientos mil (500,000) francos (catorce mil cuatrocientos siete dólares ($14,407)), la cláusula es válida para cualquier función, excepto aquellas expresa-mente excluidas por convenio. Ley de 3 de julio de 1978, Relativa a los contratos de Trabajo, según citada en B. Ro-dríguez Santos, op. cit., págs. 340-341 esc. 15.
También se especifica que la restricción debe limitarse a actividades similares a las del patrono, a un área geográ-fica en que pueda haber competencia real, y a un término no mayor de doce (12) meses. El estatuto de Bélgica tam-bién ordena el pago de una indemnización igual a la mitad del sueldo del empleado correspondiente al término de prohibición. Por último, declara la inefectividad del con-trato si se finaliza la relación durante el período de prueba, o después, si es por iniciativa del patrono sin justa causa, o a iniciativa del empleado por justa causa. Rodríguez Santos, op. cit.
De la exposición anterior se desprende que en los países de tradición civilista, las cláusulas de no competencia no son inválidas per se, por el contrario, se les reconoce como un derivado del deber de la buena fe del empleado y su correspondiente obligación de actuar fielmente respecto a su patrono. Ahora bien, de la misma forma el patrono *175está obligado por la buena fe contractual a no imponer res-tricciones que excedan su verdadera necesidad de protec-ción contra la no competencia. Los ordenamientos jurídicos antes descritos protegen a los empleados contra ese peligro y la consiguiente restricción a su derecho al trabajo, impo-niendo ciertas condiciones que, de no cumplirse, invalidan el pacto de no competencia.
Examinada la normativa civilista descrita anteriormente, y considerando que en nuestro ordenamiento rige el principio de la libertad de contratación, como regla general los acuerdos de no competencia son válidos. Sin embargo, considerando que todo contrato debe estar conforme al principio de la buena fe, en ausencia de expresión legislativa al respecto, la validez de las cláusulas de no competencia dependerá del cumplimiento de las condiciones siguientes.
Primero, el patrono debe tener un interés legítimo en dicho acuerdo, esto es, que de no recibir la protección de una cláusula de no competencia, su negocio se vería sus-tancialmente afectado. La magnitud de este interés se me-dirá, entre otras cosas, a la luz de la posición del empleado dentro de la empresa. Esto es, que la existencia del interés del patrono estará directamente relacionada y dependerá de que el empleado, por la posición que asume en la em-presa, esté facultado para competir de forma efectiva con su patrono en un futuro.
Segundo, el alcance de la prohibición debe corresponder con el interés del patrono, en cuanto a objeto, término y lugar de restricción o clientes afectados. El objeto de la prohibición se debe limitar a actividades similares a las efectuadas por el patrono; no es necesario que se limite a las funciones específicas del empleado. El término de no competencia no debe excederse de doce (12) meses, enten-diéndose que cualquier tiempo adicional es excesivo e in-necesario para proteger adecuadamente al patrono. Por úl-timo, respecto al alcance de la prohibición, el contrato debe *176especificar los límites geográficos o los clientes afectados. En cuanto al área geográfica a la que aplica la restricción, ésta debe limitarse a la estrictamente necesaria para evi-tar la competencia real entre el patrono y el empleado. Cuando la prohibición de competencia se refiere a los clien-tes, debe referirse sólo a aquellos que el empleado atendió personalmente durante un período razonable de tiempo antes de renunciar o en un período inmediatamente anterior a la renuncia, y que al hacerlo todavía eran clientes del patrono. Estos elementos se evaluarán teniendo en mente la naturaleza de la industria involucrada y el posi-ble interés público relacionado.
Tercero, el patrono debe ofrecer una contraprestación a cambio de la firma del acuerdo de no competir por parte del empleado. Esta contraprestación puede consistir, por ejem-plo, en la obtención de un ascenso, de beneficios adiciona-les en el trabajo o del disfrute de cambios sustanciales de similar naturaleza en las condiciones de empleo. Incluso sería suficiente que un candidato obtenga el empleo de-seado en la empresa. Sin embargo, no se admitirá como causa del acuerdo de no competencia la mera permanencia en el empleo.
Cuarto, los pactos de no competencia, como todo con-trato, deben contar con los elementos esenciales para su validez: consentimiento, objeto y causa. Art. 1213 del Có-digo Civil, 31 L.P.R.A. see. 3391. Sin embargo, en este tipo de contratos seremos especialmente estrictos al asegurar-nos de que el empleado firmó libre y voluntariamente el contrato de no competencia. No permitiremos coacción o presión indebida alguna por parte del patrono. Nada se ha alegado en el caso de marras que nos permita inferir que hubo tal coacción o presión indebida. Esta consideración, sin embargo, es innecesaria a la luz de lo que resolvemos a continuación sobre la validez del contrato.
Finalmente, es indispensable que los pactos de no com-petencia consten por escrito.
*177En la medida en que estos contratos incumplan con las condiciones anteriores, se considerarán, además de contrarios a la buena fe contractual, violadores del orden público(20) por restringir de forma excesiva e injustificada la libertad de trabajo del empleado y la libertad de selección del público en general. Por tal razón, en vez de modificar la voluntad de las partes para ajustarla a nor-mas razonables, se declarará nulo todo pacto de no competir que no cumpla con las condiciones anteriores.
IV
Apliquemos ahora los criterios anteriores al caso de autos. Comencemos por evaluar el interés del patrono.
Tratándose de una industria de servicios como lo es la contabilidad pública, la clientela es indispensable para la subsistencia de una oficina de contabilidad. Por esta razón, el patrono tiene un interés legítimo en protegerse contra la competencia de un antiguo empleado. S.E. Steinle, The Permissible Scope of Employment Non-Competition Agreements: Important Considerations for CPAs and CPA/ Employers, Kan. C.P.A. Newsl. 5 (1992).
Para comprender mejor este interés del patrono y la vulnerable posición en que se encuentra, por la especial relación de su empleado con el cliente, es necesario comprender la naturaleza de los servicios que un contador público autorizado ofrece. El contador público autorizado *178realiza tres (3) funciones principales: auditoría o interven-ción de cuentas, asesoría contributiva y asesoría gerencial o financiera. (21)
Como auditor, este profesional debe determinar, previo análisis de los libros y registros de la empresa, si los estados financieros de la entidad reflejan razonablemente su situación financiera y sus resultados operacionales. C.E. Díaz Olivo, El privilegio contador-cliente, ¿un super privilegio?, 58 Rev. Jur. U.P.R. 77, 83 (1989).
El contador que actúa como asesor contributivo de su cliente le orienta sobre el impacto contributivo de sus transacciones. También le ayuda en la preparación de las planillas contributivas y lo representa en los procedimien-tos administrativos en el Departamento de Hacienda, en el Servicio de Rentas Internas federal, o en procedimientos judiciales en el Tribunal Federal de Contribuciones. Díaz Olivo, supra, págs. 83 y 88.(22)
Como consultor gerencial o financiero, el contador eva-lúa la política sobre inventarios de la empresa, diseña e implementa sistemas de contabilidad y de procesamiento de información, prepara presupuestos, y orienta sobre el manejo de personal y planificación financiera, entre otras labores.
Dentro de esta relación profesional, el contador tiene acceso ilimitado a los libros, a los registros, a las facturas y a los demás documentos del cliente. Así adquiere conoci-miento de detalles sensitivos del negocio de su cliente.(23) *179De lo anterior se desprende que la relación entre el conta-dor público autorizado (sea éste empleado de una firma o dueño de su propio negocio) y su cliente requiere contacto personal frecuente y una estrecha confianza. Se trata, pues, de una relación profesional de naturaleza fiduciaria. Mailman, Ross, etc. v. Edelson, 444 A.2d 75, 80 (1982).
De esta forma, el contador público autorizado se encuen-tra en una posición privilegiada. Tiene completo acceso a la información sobre los clientes del patrono, establece con-tacto personal y se da a conocer profesionalmente entre éstos. Esta ventaja existe principalmente cuando el conta-dor público autorizado ha alcanzado una jerarquía dentro de la firma que le permite atender personalmente a los clientes.
Evaluados los contratos suscritos por las partes y las tareas realizadas por Vega, no hay duda de que Vega, en este caso, al ocupar la posición de gerente gozaba de las anteriormente mencionadas ventajas.
En estas circunstancias, la firma demandante está en una posición especialmente vulnerable a la pérdida de clientes. Es razonable pensar que un cliente que ha confiado sus secretos y ha recibido asesoría de un contador público autorizado prefiera seguirlo cuando éste abandone a su patrono. Esto, especialmente, si prevé una disminución en el costo por el mismo servicio.(24)
*180Reconocido el interés del patrono en esta industria, de-bemos analizar si el alcance de la cláusula en cuestión se limita estrictamente a proteger ese derecho o si resulta excesiva de forma que se afecte irrazonablemente el inte-rés público y el derecho al trabajo de Virgilio Vega, aquí demandado.
Al evaluar el interés público en este contexto, es nece-sario puntualizar que debido a la naturaleza de la relación entre el contador público autorizado y su cliente —tan similar a la existente entre el abogado y su cliente— es acon-sejable proteger la libertad del público para escoger al pro-fesional de su confianza.
Accountants are not commercial business people like the salespersons restricted by noncompetition agreements in Solari and Whitmyer. Accountants, like doctors and lawyers, are engaged in a profession which necessarily requires clients to reveal personal and confidential information to them in the course of the professional relationship. Like the lawyer-client relationship characterized in Dwyer, the accountant-client relationship is also consensual and fiduciary, and the right of the client to repose confidence in the accountant of his or her choice should not readily be circumscribed.The clients’ right to select the custodians of their financial affairs is paramount, and may not be unreasonably encumbered. Mailman, Ross, etc. v. Edelson, supra, pág. 80. Véase, también, Holloway v. Faw, Casson & Co., 552 A.2d 1311 (1989).(25)
Esta libertad de selección fomenta la confianza entre el profesional y su cliente y, por ende, facilita el libre flujo de información entre ellos.(26) No podemos olvidar que nuestro *181ordenamiento ha reconocido la importancia de fomentar esta relación al conceder un privilegio mediante la Ley de Contabilidad Pública de Puerto Rico, Ley Núm. 293 de 15 de mayo de 1945 (20 L.P.R.A. secs. 77-790), por el cual “[n]inguna corte exigirá a ningún contador público autori-zado o contador público que divulgue información o eviden-cia obtenida por él en su carácter confidencial como tal”. 20 L.P.R.A. see. 790.(27)
Con estos intereses en mente, pasemos a evaluar el al-cance de la restricción impuesta en el contrato entre Arthur Young y Vega.
V
De entrada podemos concluir que el contrato de no com-petencia firmado entre Arthur Young y Vega es válido en cuanto a las funciones prohibidas y la clientela afectada. Se limita a los servicios provistos por Arthur Young, de forma que Vega podría en teoría ofrecer otro tipo de servi-cios profesionales a los clientes de la firma demandante. Por otro lado, los clientes afectados de acuerdo con el con-trato son aquellos a los que Vega rindió servicios durante los cinco (5) años anteriores a su renuncia y que continua-ban como clientes de la demandante durante los doce (12) meses previos a la partida del demandado. Esta limitación no es excesiva, pues se refiere únicamente a los clientes que tuvieron contacto real con Vega y, por ende, suscepti-bles de ser influenciados por éste para abandonar a la firma demandante. Además, el señor Vega no alegó que al firmar el contrato lo hiciera debido a presión indebida o coacción por parte de Arthur Young.
*182Por otro lado, en este caso Vega recibió una contrapres-tación adecuada a cambio de firmar el contrato de no com-petencia, pues fue ascendido al puesto de gerente en la firma.
Sin embargo, el contrato de marras de no competir es excesivo en cuanto al término de prohibición, pues impide a Vega atender a los clientes de Arthur Young durante dos (2) años desde su partida de la firma. Los intereses legíti-mos de Arthur Young no justifican una prohibición tan ex-tensa en tiempo, máxime cuando generalmente los servi-cios de auditoría y asesoría contributiva se proveen anualmente, en intervalos menores de tiempo o de forma continua. Se ha reconocido, incluso, que una firma de con-tabilidad es capaz de sustituir a un contador público auto-rizado, de forma que el nuevo empleado adquiere conoci-miento pleno del cliente en seis (6) semanas. Pachman, supra, pág. 315; Wolf & Co. v. Waldron, 366 N.E.2d 603, 605 (1977). Aim así, consideramos que el recuperar la con-fianza del cliente podría tomar hasta un (1) año, término que hemos considerado razonable en los contratos de no competencia en Puerto Rico.
Después que un cliente ha tenido que ajustarse a un nuevo contador público autorizado durante un (1) año o más —sea de la misma o de otra oficina de contabilidad— un regreso al profesional que abandonó la firma no debe estar relacionado con la posible influencia que éste ejerció para ello mientras trabajaba allí. Por el contrario, lo lógico es pensar que el cliente busca la eficiencia y competencia profesional de ese contador público en específico. Conside-ramos que el patrono no tiene un interés legítimo en limi-tar hasta tal punto la libertad de selección del cliente.
Por ende, el contrato suscrito por las partes en este caso protege de forma excesiva a Arthur Young, afectando así innecesariamente el interés de Virgilio Vega en trabajar y el de los clientes en escoger libremente al profesional de su confianza. Resolvemos, pues, que esta cláusula de no com-*183petencia es ineficaz y nula por contravenir el orden público y la buena fe contractual. (28)
Por lo tanto, procede confirmar la sentencia recurrida en cuanto anuló el contrato de marras.
VI
Atendemos, en segundo lugar, los señalamientos en torno a la desestimación de la acción de Vega contra Arthur Young por un alegado despido sin justa causa en violación de la Ley Núm. 80, supra. Sabido es que, según el Art. 1 de la referida Ley Núm. 80, todo empleado contratado, sin tiempo determinado, que fuere despedido sin justa causa tiene derecho a recibir de su patrono la indemnización que allí se dispone. La ley define el término “despido” no sólo como la cesantía expresa del empleado, sino también como su despido implícito. Citamos la parte pertinente de su Art. 5:
A los efectos de esta ley se entenderá por despido ... la renuncia del empleado motivada por actuaciones del patrono dirigidas a inducirlo a renunciar tales como imponerle o intentar impo-nerle condiciones de trabajo más onerosas, reducirle el salario, rebajarlo en categoría o someterlo a vejámenes o humillaciones de hecho o de palabra. 29 L.P.R.A. sec. 185e.
En Vélez de Reilova v. R. Palmer Bros., Inc., supra, pág. 179, establecimos que para que los actos voluntarios e injustificados del patrono constituyan un despido implícito para fines de la Ley Núm. 80, supra, es preciso que el empleado pruebe que la única alternativa razonable que le quedaba era el abandono de su cargo.
En su reconvención, Vega sostuvo que su renuncia cons-tituyó un despido implícito sin justa causa, ya que respon-dió a alegados vejámenes y humillaciones públicas que le *184profinó el socio administrador de Arthur Young, James J. Charles. Para que procediera la acción, Vega debía demos-trar que los vejámenes y las humillaciones fueron tales que el único curso de acción razonable era renunciar a su puesto como gerente.
Luego de estudiar detenidamente la solicitud de senten-cia sumaria de Arthur Young, la oposición de Vega y los documentos anexados a éstas, concluimos que el magis-trado de instancia obró conforme a derecho al desestimar la reconvención. Coincidimos con su apreciación en cuanto a que las declaraciones incontrovertidas de la deposición de Vega no demuestran la magnitud de los alegados vejá-menes ni que la única alternativa razonable a su disposi-ción era renunciar. (29)
Tal como señala la sentencia recurrida, Vega falló en sustentar cada uno de los alegados incidentes. Con excep-ción de un comentario acerca de compartir los secretos del negocio con su cónyuge, Vega "no recordó fechas, lugares, palabras, comentarios, personas o demás circunstancias que rodearon todas las circunstancias en que alegada-mente [sic] se le vejó”. Caso Núm. RE-91-508, Apéndice, pág. 21. En vista de esta deficiencia, procedía concluir que Vega no logró satisfacer el criterio enunciado en Vélez de Reilova v. R. Palmer Bros., Inc., supra.
VII
En resumen, confirmamos el decreto de nulidad de la cláusula de no competencia contenida en el segundo con-trato entre Arthur Young y Vega. Confirmamos también la desestimación de la reconvención presentada por Vega por entender que éste no logró establecer la procedencia de *185una acción por despido implícito sin justa causa de acuerdo con la Ley Núm. 80, supra, y la jurisprudencia pertinente.

Procederemos a dictar la sentencia correspondiente.

El Juez Asociado Señor Fuster Berlingeri emitió una opinión concurrente. El Juez Presidente Señor Andréu García disintió sin opinión escrita. El Juez Asociado Señor Negrón García se inhibió.
— O —

 En su Declaración Jurada de 19 de abril de 1990, James J. Charles, Socio Administrador de Arthur Young & Company (en adelante Arthur Young), declaró que “[e]fectivo el 1ro de octubre de 1989 Arthur Young & Co. Puerto Rico asumió los activos y los pasivos de la compañía de contadores públicos autorizados Emst & Whinney y la nueva compañía adoptó el nombre Emst & Young”. Caso Núm. RE-91-508, Apéndice, pág. 119.


 El 1ro de julio de 1982 Arthur Young ascendió al señor Vega al puesto de light senior; el 1ro de julio de 1983 al de senior, y el 1ro de julio de 1984 al de supervisor senior. En la jerarquía de contadores de la firma, el puesto de gerente era superior a los de supervisor, senior, light senior y staff accountant, pero inferior a los de principal y socio.


 De acuerdo con la práctica de la firma, un gerente podía permanecer en dicho puesto desde uno (1) hasta seis (6) años antes de ser ascendido a principal.


 A pesar de haberse firmado en octubre de 1986, este segundo contrato lleva fecha de 3 de julio de 1985.


 Esta cláusula es idéntica a una cuestionada en Arthur Young & Company v. Galasso, 538 N.Y.S.2d 424 (1989). El Tribunal Supremo de Nueva York concluyó que, a la luz de los criterios de la regla de razonabilidad, la cláusula era válida.


 Para este entonces Brown Newson & Córdova no sólo era cliente de Arthur Young, sino también su representante legal.


 Sin embargo, en su alegato Vega no repite estos argumentos ante nos, limi-tándose a argumentar sobre la aplicabilidad de la regla de razonabilidad del derecho común.


 El señor Vega también presentó una acción por despido por razón de origen nacional al amparo de la Ley Núm. 100 de 30 de junio de 1959, según enmendada, 29 L.P.R.A. sees. 146-151. Luego desistió de esta acción por falta de prueba.


 El tribunal de instancia concluyó que se trataba de un contrato de adhesión, por lo que lo evaluó de la forma más favorable posible para el empleado. Erró.
Hemos reconocido que el contrato de empleo es uno típico de adhesión. Santiago v. Kodak Caribbean, Ltd., 129 D.P.R. 763 (1992). Sin embargo, esto no significa que estos contratos deban ser siempre interpretados liberalmente en favor de la parte más débil y mucho menos que tales pactos estén viciados de nulidad. C.R.U.V. v. Peña Ubiles, 95 D.P.R. 311, 314 (1967); Casanova v. P.R.-Amer. Ins. Co., 106 D.P.R. 689, 697 (1978).
Sólo cuando el contrato de adhesión contiene cláusulas obscuras o ambiguas se activa la norma de interpretación del Art. 1240 de nuestro Código Civil, 31 L.P.R.A. see. 3478, por la cual toda duda debe resolverse contra la parte que redactó el contrato. En ausencia de ambigüedad u obscuridad, el contrato debe ser interpretado según sus términos. Casanova v. P.R.-Amer. Ins. Co., supra; González v. Coop, de Seguros de Vida de P.R., 117 D.P.R. 659 (1986).
Esta es la normativa aplicable tanto en Puerto Rico como en otros países civilistas. Véase J. Castán, Derecho Civil español, común y foral, 8va ed., Madrid, Ed. Reus, 1954, págs. 332-334, según citado en Zequeira v. CRUV, 83 D.P.R. 878, 882-883 (1961).
En el presente caso, la cláusula de no competencia era clara en todos sus tér-minos y no había controversia entre las partes sobre el significado de la obligación contraída. Considerando que la controversia jurídica giraba en torno a la validez de la cláusula y no su interpretación, el foro de instancia erró al aplicar la doctrina de interpretación de los contratos de adhesión.


 “Los contratantes pueden establecer los pactos, cláusulas y condiciones que tengan por conveniente, siempre que no sean contrarios a las leyes, a la moral ni al orden público.” Art. 1207 del Código Civil de Puerto Rico, 31 L.P.R.A. see. 3372.


 La exigencia del comportamiento conforme a la buena fe es un principio rector de toda actividad jurídica y consiste en la “lealtad en el tratar, el proceder honrado y leal. Supone el guardar la fidelidad a la palabra dada y no defraudar la confianza, ni abusar de ella; supone conducirse como cabe esperar de cuantos, con pensamiento honrado, intervienen en el tráfico como contratantes”. Berrios v. U.P.R., 116 D.P.R. 88 (1985). Véanse: Prods. Tommy Muñiz v. COPAN, 113 D.P.R. 517 (1982); Velilla v. Pueblo Supermarkets, Inc., 111 D.P.R. 585 (1981); Int. General Electric v. Concrete Builders, 104 D.P.R. 871 (1976).


 “Los contratos se perfeccionan por el mero consentimiento; y desde entonces obligan, no sólo al cumplimiento de lo expresamente pactado, sino también a todas las consecuencias que según su naturaleza sean conformes a la buena fe, al uso y a la ley.” Art. 1258 del Código Civil español.


 La concurrencia es toda actividad económica profesional para satisfacción de un interés privado a través de la cual el trabajador, durante la relación de trabajo, entra en competencia económica con su patrono al ofrecer al mismo círculo de clien-tes bienes o servicios de la misma especie y carácter. De esta formé, puede peijudicar económicamente a su patrono. C. Molero Manglano, Derecho Laboral, Madrid, Ed. Keus, 1990, pág. 323.


 Véase, también, B. Rodríguez Santos, Comentarios al estatuto de los trabajadores, 3ra ed., Valladolid, Lex Nova, 1985, Vol. 2, pág. 337.


 De esta forma, el deber de buena fe y fidelidad no es meramente ético, sino que se convierte en un deber impuesto por la ley y dotado de significado patrimonial, a través de su exigencia, y protege el interés económico del empresario. E. Pérez Botija, Curso de Derecho del Trabajo, 5ta ed., Madrid, Ed. Tecnos, 1957, pág. 175.


 En el Derecho positivo español, el actual Art. 21 proviene de los Arts. 73 y 74 de la Ley de Contrato de Trabajo de 26 de enero de 1944. Los términos allí permitidos eran dos (2) años para los trabajadores y cuatro para los técnicos. Rodríguez Santos, op. cit., pág. 338.


 El propósito de esta indemnización es compensar al empleado por los per-juicios causados por la inactividad a que se ve obligado por el contrato durante el tiempo que se haya pactado. No se trata de lucro cesante, sino de un daño emergente *173por la pérdida efectiva por no devengar su salario durante la inactividad. G. Diéquez, Lecciones de Derecho del Trabajo, Madrid, Ed. Civitas, 1984, pág. 206.


 Arts. 86 y 88 del Código del Trabajo Anotado, 7ma ed., Buenos Aires, Eds. Depalma, 1986, págs. 102 y 103; G. Cabanellas, Tratado de derecho láboral-contrato de trabajo, Buenos Aires, Ed. El Gráfico, 1949, T. II, pág. 423 y ss.; E. Krotoschin, Tratado práctico de derecho del trabajo, Buenos Aires, Ed. DePalma, 1955, Vol. 1, pág. 209 y ss.


 “para qUe ello ocurra, se precisa siempre un convenio especial entre las partes. Estos convenios están subordinados a las reglas generales del derecho co-mún, aunque deben ser juzgados e interpretados de acuerdo con los propósitos del derecho del trabajo, teniendo en cuenta la protección del trabajador dependiente. Por eso, las cláusulas de interdicción de competencia, con efecto posterior a la termina-ción del contrato, sólo pueden reconocerse como válidas dentro de ciertos límites.” *174Krotoschin, supra, pág. 215 n. 36.


 El orden público “es el conjunto de valores eminentes que guían la existen-cia y bienestar de una sociedad. El concepto orden público recoge y ampara un inte-rés social dominante por su trascendencia, por el número de personas que afecta y por la valía de los derechos que tiende a proteger. En gran medida el orden público es acopio de normas de moral y de ética pública que en ocasiones alcanzan su exposición en ley, pero que aun sin esa expresa declaración legislativa, constituyen principios rectores de sabio gobierno nacidos de la civilización y fortalecidos por la cultura, la costumbre, por la manera de ser, en fin por el estilo de una sociedad. Castán ve tanto en la costumbre como en la ley el modo de manifestación de la voluntad social predominante”. (Citas omitidas.) Hernández v. Méndez & Assoc. Dev. Corp., 105 D.P.R. 149, 153 (1976). Véase Camacho Arroyo v. E.L.A., 131 D.P.R. 718 (1992).


 Otras funciones son: planificación financiera de individuos, asesoría a ins-tituciones gubernamentales y a asociaciones sin fines de lucro, educación, y orienta-ción a la comunidad. Véanse las siguientes publicaciones del Colegio de Contadores Públicos Autorizados de Puerto Rico: El CPA: asesor para los pequeños negocios; The CPA as Personal Financial Planner; The CPA as Management Consultant. Véase, también, American Institute of Certified Public Accountants, What Does a CPA Do?, 1986.


 Regia 2 de Práctica y Procedimiento del Tribunal de Contribuciones de Es-tados Unidos, 26 U.S.C. Ap.


 “No es extraño que un contador se entere de fórmulas comerciales confiden-ciales, planes, estrategias y diseños futuros, costos de producción, listados de clien-*179tes, tensiones y conflictos internos, administración ineficiente, violaciones de ley, fusiones o compras de negocios contempladas, entre otras cosas. Mucha de esta in-formación no tiene relación ni es pertinente en ocasiones a la labor específica que en esos momentos realiza el contador. Sin embargo, puede ser vital a la propia existen-cia de la empresa.” C.E. Díaz Olivo, El privilegio contador-cliente, ¿un super privile-gio?, 58 (Núm. 1) Rev. Jur. U.P.R. 77, 87 (1989).


 La cláusula de no competencia es un método eficaz de protección al patrono en la industria de la contabilidad pública. Evita que, para proteger su clientela, el patrono tenga que rotar a los contadores empleados para que ninguno establezca la estrecha relación de confianza que llevaría al cliente a abandonar la firma. También evita que el patrono opte por limitar todo contacto con clientes a ciertas personas de la firma. Estas alternativas peijudicarían el interés público, pues evitarían el surgi-miento de la relación de confianza que nuestro ordenamiento pretende fomentar. Además, estas alternativas son ineficientes, pues evitan que un contador público autorizado adquiera el conocimiento pleno de las actividades del cliente, tan necesa-*180rio para prestar un servicio de excelencia.


 En Racine v. Bender, 252 P. 115, 117 (1927), el tribunal concluyó: “They [the clients] do not desire his services because he is the only person who has the ability to perform them, but because they know him well, and he knows all about their business.”


 Esto no sólo beneficia a las partes involucradas, sino también al interés público que permea la función social de esa profesión. La necesidad de un libre y amplio flujo de información entre el contador y su cliente es indispensable en todas sus facetas. Como auditor, si el cliente oculta información, existe el peligro de que el profesional no lo detecte, pues en su intervención examina solamente una muestra de las transacciones de la empresa auditada. De esta forma, el descubrimiento de errores e irregularidades muchas veces depende de la candidez del cliente hacia su *181contador público autorizado. Díaz Olivo, supra, pág. 86. La necesidad de confianza plena en la relación es patente también en sus facetas de asesoría contributiva, gerencial y financiera. En éstas el contador es representante de su cliente y la efi-ciencia y efectividad de su trabajo depende del adecuado conocimiento de los hechos y de las transacciones del cliente. Id.


 Para un excelente análisis sobre este privilegio, véase Díaz Olivo, supra.


 por nuestra conclusión de considerar que la cláusula de no competencia en este caso no tiene validez, no es necesario evaluar si se ocasionaron daños por el incumplimiento alegado por Arthur Young.


 Arthur Young acompañó su solicitud de sentencia sumaria con varios docu-mentos, entre ellos, la parte de la deposición de Vega que se refería a los alegados incidentes en que James J. Charles le vejó o humilló públicamente. Vega, por su parte, no anexó a su oposición documento alguno que complementara con detalles sus declaraciones en la deposición.